DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant’s remarks and amendments dated 10/05/2022. Claims 16-18 have been amended. Claim 33 has been cancelled. Claim 36 is new. Claims 16-32 and 34-36 are currently pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 36 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Shimizu (US Patent No. 8,197,297).
In Reference to Claim 36
Shimizu teaches (Claim 36) A construction system comprising: a first construction element (a first unit piece 1, fig. 1A) comprising: a first body (item 2, fig. 1A); a first connector extending from the first body, the first connector comprising a first longitudinal extension and an aperture (item 9 and extension 7 it is on, fig. 1A); and a second construction element (a second unit piece 1, fig. 1A, 4 and 5) comprising: a second body (item 2 of second piece, fig. 1A); a second connector extending from the second body, the second connector comprising a second longitudinal extension (item 8, and extension 7 it is on, fig. 1A) and a first stop designed to be inserted into the aperture of the first construction element (item 8a, fig’s 1 and 2B), the first connector and the second connector configured such that the second connector and the first stop interlock with the first connector, and the first stop is configured to secure the second connector within the aperture (column 3 line 65 – column 4 line 5), when the second connector and the first stop are inserted into the aperture and pivoted (column 3 line 65 – column 4 line 5; note connection via insertion as well as pivoting are both functions that are possible, meeting these limitations), relative to the first connector, such that the inclination of the second longitudinal extension relative to the first longitudinal extension is reduced (fig’s 4 and 5 and column 3 line 54 – column 4 line 29; note this is functional / intended use language, since the material is plastic, and since the projection and hole mate, they can be assembled and pivoted relative to each other; further, since the devices are flexible, the inclination of the extensions relative to each other can be changed / reduced as desired, meeting this limitation), and the first connector and the second connector are not interlocked, and the first stop does not secure the second connector within the aperture, when the second connector is not inserted into the aperture and pivoted, relative to the first connector (when not inserted the connectors are not interlocked, this merely describes a disconnected state and is intended use / functional language).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-33 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Ace (US Patent No. 4,195,437).
In Reference to Claims 16-33 and 34-36
 	Shimizu teaches (Claim 16) A construction system comprising: a first construction element (a first unit piece 1, fig. 1A) comprising: a first body (item 2, fig. 1A); a first connector extending from the first body, the first connector comprising a first longitudinal extension and an aperture (item 9 and extension 7 it is on, fig. 1A); and a second construction element (a second unit piece 1, fig. 1A, 4 and 5) comprising: a second body (item 2 of second piece, fig. 1A); a second connector extending from the second body, the second connector comprising a second longitudinal extension (item 8, and extension 7 it is on, fig. 1A) and a first stop designed to be inserted into the aperture of the first construction element (item 8a, fig’s 1 and 2B), the first connector and the second connector configured such that the second connector and the first stop interlock with the first connector, and the first stop is configured to secure the second connector within the aperture (column 3 line 65 – column 4 line 5), [] when the second connector and the first stop are inserted into the aperture and pivoted (column 3 line 65 – column 4 line 5; note connection via insertion as well as pivoting are both functions that are possible, meeting these limitations), relative to the first connector, such that the inclination of the second longitudinal extension relative to the first longitudinal extension is reduced (fig’s 4 and 5 and column 3 line 54 – column 4 line 29; note this is functional / intended use language, since the material is plastic, and since the projection and hole mate, they can be assembled and pivoted relative to each other; further, since the devices are flexible, the inclination of the extensions relative to each other can be changed / reduced as desired, meeting this limitation);
	(Claim 17) wherein: the first stop is configured such that when the first construction element is coupled to the second construction element, the first stop prevents the second connector from being removed from the first connector perpendicularly to the second longitudinal extension of the second connector (column 4 lines 1-5);
(Claim 18) wherein the first stop comprises a protrusion extending along the longitudinal extension of the second longitudinal extension (item 8a, fig’s 1 and 2B, extends on the outer side in the same direction as extension 7 that item 8 is on);
(Claim 19) wherein the second construction element comprises a second stop adapted to prevent the second connector from sliding through the first connector upon said coupling the first construction element to the second construction element (item 7 at base of item 8, fig. 2B);
(Claim 20) wherein the second stop comprises a shoulder having a cross section that is larger than a cross section of the aperture (item 7 at base of item 8, fig. 2B, is larger than item 9);
(Claim 21) wherein the second stop is located on the second body (shoulder of item 7 is on item 2).
(Claim 22) wherein the second stop is located on the second connector (shoulder of item 7 is part of item 7 which is part of the second connector);
(Claim 23) wherein the second connector comprises a spherical or round portion (both item 8 and end of item 7 are round);
(Claim 24) wherein, the first connector and the second connector are configured such that when the first construction element is coupled to the second construction element, the first longitudinal extension is disposed in a plane parallel to a plane in which the second longitudinal extension is disposed (when a first item 1 and a second item 1 are connected with respective items 7 in parallel alignment, also note this is functional language since the devices can be coupled and aligned in many different ways; also note a “plane” is broad, there are multiple planes that align through first and second connectors when coupled);
(Claim 25) wherein the aperture comprises a shape selected from the group consisting of: a polygon, a circle, a rectangle and a square (item 9, circle);
(Claim 26) wherein at least one of the first construction element and the second construction element has one or more of the properties of flexibility and resilience (column 4 lines 26-47);
	(Claim 27) wherein the second connector is connected to the first connector such that the second connector may be rotated transversely to the first longitudinal extension (column 3 line 54 – column 4 line 29; again note this is functional / intended use language, since the material is plastic, and since the projection and hole mate, they can be assembled and pivoted relative to each other, meeting this limitation);
(Claim 28) wherein the second connector is one or more of form-fitted and force-fitted into the first connector (since head 8a is larger than opening 9, they must be force-fitted, also note column 4 lines 20-26, opening 9 and projection 8 are identical diameters and are thus form-fitted);
(Claim 29) wherein the first body comprises a third longitudinal extension connected to the first longitudinal extension (an item 8 and item 7 that item 8 is on of first unit piece 1);
(Claim 30) wherein the first longitudinal extension does not lie in a same plane as the third longitudinal extension (an item 7 that an item 8 is on and an item 7 that an item 9 is on, since the device is flexible it can be oriented so that these items are not in the same plane, meeting these limitations, see fig’s 4-6; also, item 8 is not in the same plane as item 9/7);
(Claim 31) wherein: the second body comprises a third longitudinal extension connected to the second longitudinal extension (an item 9 and item 7 that item 9 is on of the second unit piece 1), and the second longitudinal extension does not lie in a same plane as the third longitudinal extension (an item 7 that an item 8 is on and an item 7 that an item 9 is on, since the device is flexible it can be oriented so that these items are not in the same plane, meeting these limitations, see fig’s 4-6; also, item 8 is not in the same plane as item 9/7);
(Claim 32) wherein the second construction element further comprises a third connector extending from the second body, the third connector comprising a third longitudinal extension and a second aperture (an item 9 and item 7 that item 9 is on of the second unit piece 1);
(Claim 34) wherein the second construction element further comprises a third connector comprising a third longitudinal extension capable of being inserted into the aperture (another item 8 and item 7 that item 8 is on of the second unit piece 1);
(Claim 35) wherein the first construction element further comprises a third connector comprising a third longitudinal extension and a second aperture (another item 9 and item 7 that item 9 is on of first unit piece 1).
Shimizu fails to teach interlocking only when the connector is inserted and pivoted of claim 16. 
Ace teaches interlocking connectors only when the connector is inserted and pivoted (fig’s 4 and 7, items 60 in item 62; column 3 lines 1-10 and 55-66).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the building block toy of Shimizu with the feature of providing the locking connection only with an insert and pivot motion as taught by the toy building block toy of Ace for the purpose of allowing the components to be connected more easily and without the need for deformation of components of the device as taught by Ace (fig’s 4 and 7, items 60 in item 62; column 3 lines 1-10 and 55-66), making the device easier to use, and more attractive to the users. 
	Further, the examiner notes that it has been held that selection of one known item over another which performs the same function is an obvious matter of engineering design choice. See Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). Since the device of Shimizu performs the function of interlocking connectors on longitudinal extensions of a body, merely claiming a slightly different manner of interlocking the connectors that does not appear to perform any different or improved function is an obvious matter of engineering design choice and is not a patentable advance. 

Response to Arguments
Applicant's arguments filed 10/05/2022 have been fully considered but they are not persuasive.
Applicant’s argument that Shimizu does not teach connection only when the connector is inserted and pivoted is noted, but is moot in view of the new grounds of rejection above. See action above for further details. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711